Citation Nr: 1337232	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-29 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for back injury with fusion.

2.  Whether new and material evidence has been received to reopen a claim for service connection for osteoarthritis, knees and right elbow.

1.  Entitlement to a compensable rating for status post fracture, right clavicle.

2.  Entitlement to a compensable rating for lateral epicondylitis, left elbow.

3.  Entitlement to service connection for back injury with fusion.

4.  Entitlement to service connection for osteoarthritis, knees and right elbow.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from January 1983 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

The Veteran testified before the undersigned at an April 2010 Travel Board hearing before the Board held at the Waco, Texas, RO.  The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.  

The issues of entitlement to a compensable rating for status post fracture, right clavicle, entitlement to a compensable rating for lateral epicondylitis, left elbow, entitlement to service connection for back injury with fusion, entitlement to service connection for osteoarthritis, knees and right elbow, and entitlement to a total disability rating based on individual unemployability (TDIU) addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1989 RO rating decision denied the Veteran's claims for entitlement to service connection for back injury with fusion and osteoarthritis, knees and right elbow.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in August 1989 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for back injury with fusion.

3.  Evidence associated with the claims file after the denial in August 1989 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for osteoarthritis, knees and right elbow.


CONCLUSIONS OF LAW

1.  The August 1989 RO rating decision which denied service connection for back injury with fusion and osteoarthritis, knees and right elbow is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for back injury with fusion is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received, and the claim of entitlement to service connection for osteoarthritis, knees and right elbow is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The petition to reopen the claims of entitlement to service connection for back injury with fusion and osteoarthritis, knees and right elbow has been granted, as discussed below.  Therefore, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

The Veteran's initial claims of entitlement to service connection for back injury with fusion and osteoarthritis, knees and right elbow were denied by a RO rating decision dated August 1989.  The basis for the denial was that there was no evidence of a current diagnosis because the Veteran failed to attend a VA examination.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).

The Veteran filed a claim to reopen in October 2007.  The evidence added to the record since August 1989 rating decision included August and October 2011 x-rays of the bilateral knees indicating osteoarthritis, a June 2008 VA examination which diagnosed status post lumbar fusion with loss of range of motion, and various statements, including testimony at the April 2010 Travel Board hearing, with the Veteran asserting that he fell into a 20 foot hole and injured his back while in service and his knees and elbows were related to activities performed during his active duty service.  The Board finds that this evidence is both new and material.  Therefore, the claims are reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for back injury with fusion is reopened, and to that extent, granted.

New and material evidence having been received; the claim of entitlement to service connection for osteoarthritis, knees and right elbow is reopened, and to that extent, granted.


REMAND

The veteran is service-connected for status post fracture, right clavicle, and lateral epicondylitis, left elbow, both currently evaluated as noncompensable.  In a November 2008 rating decision, the RO relied on an October 2008 VA psychiatric examination in assigning the Veteran's noncompensable evaluations.  However, at the April 2010 Board hearing, the Veteran asserted that his conditions have increased in severity since the October 2008 VA examination.  Therefore, a new VA examination is warranted for the claims of status post fracture, right clavicle, and lateral epicondylitis, left elbow.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

A June 2008 VA examination diagnosed the Veteran with a current back disorder, August and October 2011 x-rays diagnosed a current bilateral knee disorder and service treatment records including a November 1987 treatment note and a report of medical history dated in January 1989 indicted that the Veteran reported chronic knee pain and swollen elbows and knees.  The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the foregoing criteria have been met, the Veteran should be afforded an examination that includes a nexus opinion for his claims of service connection for back injury with fusion and osteoarthritis, knees and right elbow.

During the April 2010 hearing, the Veteran reported that he had applied for benefits from the Social Security Administration (SSA).  If true, records from SSA should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1993); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

As to the claim for a TDIU the Board finds that adjudication of this claim is inextricably intertwined with the as yet to be adjudicated claims outlined above.   Therefore, the Board also finds that adjudication of the TDIU claim must also be placed on hold until the AOJ adjudicates the above claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain copies of records pertinent to the Veteran's recent SSA disability benefits claim and a copy of any determination awarding benefits.  If the records are not available, make a notation to that effect in the claims folder.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected status post fracture, right clavicle.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.  

Any indicated diagnostic tests and studies should be accomplished and all findings reported in detail.  Full range of motion measurements for the right shoulder should be noted.  The examiner should also specifically state whether there is any impairment of the clavicle such as dislocation, nonunion, or malunion.  The examiner should also state whether there is any functional loss due to pain in the shoulder or any weakness, fatigability, incoordination or pain on movement of the joint.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected and lateral epicondylitis, left elbow.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

Any indicated diagnostic tests and studies should be accomplished and all findings reported in detail.  Full range of motion measurements for the left elbow should be noted.  The examiner should also state whether there is any functional loss due to pain in the elbow or any weakness, fatigability, incoordination or pain on movement of the joint.

4.  Schedule the Veteran for an appropriate VA examination to determine the identity and etiology of any knee, back, or right elbow condition that may be present.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination and such review should be noted by the examiner.  

The examiner should address whether or not any knee, back or right elbow condition found on examination was at least as likely as not (i.e., probability of 50 percent), related to his military service or any incident therein.  

The examiner should provide a thorough rationale for his or her opinions.  

5.  After each of the above requested examinations are completed, schedule the Veteran with an examination to determine the effect of all of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

The examiner should expressly describe what types of employment activities are limited because of his service-connected disabilities.  The examiner should also describe what type(s) of employment, if any, is feasible given the functional impairment of the Veteran's disabilities.  The examiner should render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities render him to be unable to obtain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

6.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


